Citation Nr: 1430537	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-49 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1. Entitlement to an effective date earlier than May 18, 2007, for the assignment of a 10 percent rating for a scar of the left humerus, residuals of fracture of the left humerus.

2. Entitlement to an effective date earlier than May 18, 2007, for the assignment of a 10 percent rating for a scar of the right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the right femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the RO. In that decision, the RO granted compensable, 10 percent ratings for the scar left humerus, residuals of fracture of the left humerus and the scar right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the right femur, respectively, both effective May 18, 2007 (date of VA Compensation and Pension examination). The Veteran, within one year of the September 2008 rating decision, expressed disagreement with the effective date.

In November 2012, the Veteran testified in a video-conference hearing before the undersigned Acting Veterans Law Judge (AVLJ); a transcript of the hearing is of record.

The Board is aware that the RO characterized the issues as entitlement to an effective date earlier than May 18, 2007 for the grant of service connection for the scars of the left humerus, residuals of fracture of the left humerus (formerly scar, left upper extremity) and the right iliac crest, right hip, right leg from knee to top of femoral neck, below tight knee, post-operative, residuals, fracture of right femur (formerly scar, right lower extremity). However, the Board points out that in the June 1989 decision, the Board conceded (effectively acknowledged by the RO) that the Veteran was service connected for multiple scars. Rather, the pertinent issue was entitlement to separate, compensable evaluations for the scars. Thus, in this instant appeal, the Board finds that the pertinent issue is not the effective date for the grant of service connection but rather the effective date for the assignment of the increased 10 percent (compensable) evaluations. In that vein, the Board will re-characterize the issues as reflected on the title page. 

A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided.

The issues of entitlement to ratings in excess of 10 percent for the scar disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. In a June 1989 Board decision, the Board denied entitlement to a separate compensable evaluation for scars of the left upper and right lower extremities. The Board decision became final on June 8, 1989. New and material evidence was not received within one year of the decision.

2. A claim for a compensable rating for the scar disabilities was received on March 4, 2008.

3. A May 18, 2007 VA Compensation and Pension examination report reflected pathology of a compensable degree for the left humerus scar, and the right lower extremity scar.





CONCLUSIONS OF LAW

1. The criteria for an effective date prior to May 18, 2007, for the assignment of a compensable, 10 percent rating for a scar of the left humerus, residuals of fracture of the left humerus are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).

2. The criteria for an effective date prior to May 18, 2007, for the assignment of a compensable, 10 percent rating for a scar of the right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the right femur are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations and contained an explanation of the general rating criteria relevant to his left shoulder disability on appeal.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private treatment records and VA treatment records and examination reports. 

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the hearing the VLJ clarified the issues, explained the concept of effective dates, identified an evidentiary deficit, suggested the submission of additional evidence to support the Veteran's claim and addressed the Veteran's contentions. It was clear from the hearing that the parties understood the issue. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103.


Analysis

The Veteran has appealed the assignment of the effective date for the compensable 10 percent ratings for the left shoulder scar and right lower extremity scar disabilities, respectively. The law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b).  Here, the Veteran's claim for a compensable rating was received on March 4, 2008. However, a May 2007 VA Compensation and Pension examination report reflected an increase in pathology of the scar disabilities. Accordingly, as the VA Compensation and Pension examination report was within one year of the date of receipt of the claims for compensable ratings, the RO assigned May 18, 2007, as the effective date for the compensable 10 percent evaluations for the scar left humerus, residuals of fracture of the left humerus and the scar right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the right femur. 38 U.S.C.A. § 5110(b).

The Board has searched the record to determine if an earlier effective date is assignable. However, no records reviewed satisfy the requirements for acceptance as a claim for increase. See, 38 C.F.R. § 3.157(defining certain VA treatment records as claims for increase). To that end, the Board is aware of the April 1994 VA Compensation and Pension examination report that documented a healed scar on the lateral aspect of the right thigh and a healed scar on the anterior aspect of the left shoulder. However, nothing therein serves to establish entitlement to a compensable rating. Further, claims for entitlement to compensable evaluations for his left shoulder and right lower extremity scar disabilities were not received within one year of this April 1994 VA Compensation Report. 

Here, the Veteran's claim for increase was received on March 4, 2008. It was determined that a May 18, 2007 VA Compensation and Pension examination report showed pathology that warranted compensation. Accordingly, compensable, 10 percent evaluations were granted for the left shoulder scar and the right lower extremity scar disabilities effective May 18, 2007. 38 U.S.C.A. § 5110(b). There is simply no available evidence prior to May 18, 2007 (and subsequent to the June 8, 1989 Board decision) demonstrating pathology which warrants a compensable evaluation or indication of the Veteran's intent to file a claim for increase for his left shoulder scar and right lower extremity scar disabilities. Additionally, the assignment of the compensable, 10 percent evaluations for the left shoulder scar and the right lower extremity scar disabilities was not based on a liberalizing VA law or issue. See 38 C.F.R. § 3.114. In sum, the Veteran makes no valid argument for why he is entitled to effective dates earlier than May 18, 2007. 

The only remaining possibility in this case is that the claim can be processed as some form of freestanding claim for earlier effective dates even though the prior Board decision denying entitlement to a separate compensable evaluation for scars of the left upper and right lower extremities became final on June 8, 1989. However, such vitiates the rule of finality.  Accordingly, to the extent that appellant has improperly raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the prior Board decision, his appeal will be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Under such circumstances, the Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation. 

The preponderance of the evidence is against the claim; there is no doubt to be resolved.








ORDER

Entitlement to an effective date earlier than May 18, 2007, for the assignment of a 10 percent rating for a scar of the left humerus, residuals of fracture of the left humerus is denied. 

Entitlement to an effective date earlier than May 18, 2007, for the assignment of a 10 percent rating for a scar of the right iliac crest, right hip, right leg from knee to top of femoral neck, below right knee post-operative residuals of fracture of the right femur is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


